Case 4:20-cv-04051-SOH Document 15                 Filed 11/02/20 Page 1 of 1 PageID #: 167


                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

FESSLER & BOWMAN, INC.                                                            PLAINTIFF/
                                                                         COUNTER-DEFENDANT

v.                                    Case No. 4:20-cv-4051

SMITH’S READY MIX, INC.                                                         DEFENDANT/
                                                                          COUNTER-CLAIMANT

                                              ORDER

       Before the Court is the parties’ Joint Stipulation of Dismissal with Prejudice. ECF No. 14.

The parties indicate that they have resolved all claims asserted in this matter and, accordingly, they

have filed the instant stipulation of dismissal. An action may be dismissed by “a stipulation of

dismissal signed by all parties who have appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). “Caselaw

concerning stipulated dismissals under Rule 41(a)(1)(A)(ii) is clear that the entry of such a

stipulation of dismissal is effective automatically and does not require judicial approval.”

Gardiner v. A.H. Robins Co., 747 F.2d 1180, 1189 (8th Cir. 1984). The instant stipulation of

dismissal is signed by Plaintiff and Defendant. Thus, Plaintiff’s claims against Defendant and

Defendant’s claims against Plaintiff were effectively dismissed when the parties filed the instant

stipulation. However, this order issues for purposes of maintaining the docket.

       This case is hereby DISMISSED WITH PREJUDICE, with each side bearing their own

fees and costs. If any party desires that the terms of settlement be a part of the record therein,

those terms should be reduced to writing and filed with the Court within thirty (30) days of the

entry of this judgment. The Court retains jurisdiction to vacate this order upon cause shown that

the settlement has not been completed and further litigation is necessary.

       IT IS SO ORDERED, this 2nd day of November, 2020.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
